Citation Nr: 1701622	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from May 1973 to February 1977, from September 14 to September 28, 2001, and from September 30, 2001 to October 2003.  He also had Reserve service from 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied the claim of entitlement to a TDIU.

In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Since the October 2009 claim for a TDIU, the Veteran has been service connected for vascular/migraine headaches with occipital neuralgia (rated 30 percent disabling effective September 16, 2008, and 50 percent disabling from July 27, 2016); cervical spine spondylosis with degenerative disc disease and right upper extremity radiculopathy (30 percent disabling); depression (30 percent disabling); hemorrhoids with anal fissure (20 percent disabling); right shoulder impingement (20 percent disabling, exclusive of four periods of temporary total ratings (TTRs)); tinnitus (10 percent disabling); degenerative disc disease of the lumbar spine (10 percent disabling); left knee chondromalacia status post medial meniscus repair (10 percent disabling); and the followings disabilities (each rated noncompensable): bilateral sensorineural hearing loss, irritable bowel syndrome/diverticulitis, status post right inguinal hernia, status post right epididymectomy, and a residual surgical scar status post right inguinal hernia repair.  Exclusive of four periods of TTRs for convalescence following right shoulder surgery, his combined evaluation for compensation has been 80 percent and 90 percent effective July 27, 2016.

2.  The Veteran's employment in calendar year 2009 was substantially gainful; however, since January 1, 2010, his earned annual income was less than the poverty threshold such that his employment, which ended in 2013, was not substantially gainful.

3.  Since January 1, 2010, the Veteran has been unable to secure or follow a substantially gainful occupation consistent with his work experience in retail sales and as a security officer and education due to service-connected disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.  In addition, while the Veteran was working at the time he filed his claim in 2009 until 2013, he contends that his employment was marginal.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Since the Veteran's October 2009 claim for a TDIU, the Veteran has been service connected for vascular/migraine headaches with occipital neuralgia (rated 30 percent disabling effective September 16, 2008, and 50 percent disabling from July 27, 2016); cervical spine spondylosis with degenerative disc disease and right upper extremity radiculopathy (30 percent disabling); depression (30 percent disabling); hemorrhoids with anal fissure (20 percent disabling); right shoulder impingement (20 percent disabling, exclusive of four periods of temporary total ratings (TTRs)); tinnitus (10 percent disabling); degenerative disc disease of the lumbar spine (10 percent disabling); left knee chondromalacia status post medial meniscus repair (10 percent disabling); and the followings disabilities (each rated noncompensable): bilateral sensorineural hearing loss, irritable bowel syndrome/diverticulitis, status post right inguinal hernia, status post right epididymectomy, and a residual surgical scar status post right inguinal hernia repair.  Exclusive of four periods of TTRs for convalescence following right shoulder surgery (in 2011, 2012, and 2013), his combined evaluation for compensation has been 80 percent, and 90 percent from July 27, 2016.  Therefore, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

In his October 2009 application for a TDIU, the Veteran indicated that he had worked full-time at Outdoor World Rod and Reel Repair from July 2006 to March 2007 and worked part-time at Bass Pro Shops in sales from March 2007 to September 2009.  He reported earning $10,428.63 in the past 12 months.  In addition to completing college, he completed a master's degree in aviation and aerospace management and safety systems in 2004.  He asserted that his service-connected depression, cervical and lumbar spine, left knee, and headache disabilities, and nonservice-connected bilateral hand arthritis prevented him from securing or following a substantially gainful occupation.

In correspondence signed in November 2009, the Veteran's employer indicated that he began working as a sales associate in July 2006 and was still employed.  The employer indicated the Veteran earned $12,966.14 during the past 12 months.  A January 2010 employment verification from Bass Pro Shops again reported the Veteran had been working there since July 2006 and that he earned $12,679.74 during the past 12 months.  The Veteran noted on the form that he had lost 14 work days and had departed early on 11 days during the past 12 months due to disability.

In support of his claim, the Veteran also submitted several W-2 Wage and Tax Statements.  He earned $9,657.91 in 2010; $8,562.25 in 2011; $7,978.70 in 2012; and $2,648.07 in 2013.  In March 2014 correspondence, the Veteran's employer detailed that he had been on a medical leave of absence since August 2013 and he had reached the maximum duration of medical leave of absence allowed, including an approved 30-day extension.  Because the Veteran had reached the end of the medical leave, was unable to obtain a full release from his doctor regarding his physical restrictions, and because the employer could not accommodate those restrictions, the employer notified the Veteran that his employment was terminated effective March 2014.

In considering whether the Veteran's earned annual income equates to marginal employment, the Board observes that "substantially gainful employment" is an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342, 356 (2000).  In 2009 the poverty threshold for one person was $10,956.  Since 2010, the poverty threshold for one person was greater than $11,000.  See http://www.census.gov/hhes/www/poverty/data/historical/people.html; see also M21-1 VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section F, Subsection 9.b (updated Apr. 20, 2016).  The Board finds that the Veteran's 2009 income of over $12,000 exceeded the poverty threshold of $10,956 for that year.  Therefore, for calendar year 2009, the Veteran's employment was substantially gainful, and entitlement to a TDIU is not warranted.  However, his income clearly fell below the poverty thresholds in 2010, 2011, 2012, and 2013.  As a result, he was marginally employed during those years.

Further, the Board notes that his income from Social Security disability benefits and from retired military pay are not earned income.  See 26 U.S.C.A. § 32(c)(2) (2012) (defining "earned income").

Regarding disability benefits from the Social Security Administration (SSA), the Veteran filed a claim in May 2011 and listed most of his compensable service-connected disabilities as precluding him from working.  In addition to his retail experience, he reported working as a Federal court security officer from September 1996 to December 2004.  A July 2011 letter notified the Veteran that he became disabled for SSA purposes in January 2008.

Finally, having reviewed the medical evidence of record, the Board notes that there are conflicting opinions as to whether the Veteran's service-connected disabilities render him unemployable.  For example, a March 2013 VA examiner believed it was less likely than not that the Veteran's depression per se would keep him from obtaining gainful employment because his depression was specifically linked to the current pain level associated with his medical conditions, and he was able to function when his pain was controlled.  In comparison, an April 2014 VA examiner believed the Veteran's neck, back, knee, shoulder, and headache disabilities each impacted his ability to work, resulting in missed work and leaving early, lifting restrictions, and being unable to use ladders.  Also, in September 2016 correspondence, a private physician, Dr. D. Cornelison, opined that it was unlikely the Veteran would be able to obtain gainful employment due to medical restrictions associated with his cervical and lumbar spine disabilities, including not lifting, hauling, pushing, or pulling greater than 10 pounds regularly or 15 pounds occasionally, and being allowed frequent position changes.

Having considered the entire record, and given the Veteran's educational background and his occupational history in retail sales and as a security officer, the Board finds that the evidence is at least evenly balanced as to whether the limitations due to the Veteran's service-connected disabilities preclude him from securing or following any form of substantially gainful employment.  Although there are conflicting medical opinions on this question, the ultimate determination is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted from January 1, 2010, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


